Citation Nr: 0503531	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to Department of Veterans 
Affairs benefits based on valid military service.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been presented to 
reopen the appellant's claim of entitlement to VA benefits.  

The appellant's husband died in March 1982.  


FINDINGS OF FACT

1.  The NPRC has certified that the appellant's late husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas or as a POW, in the 
service of the U.S. Armed Forces.  

2.  A decision of the VA regional office in Manila, the 
Republic of the Philippines, in October 1999, determined that 
the appellant is not eligible for VA benefits on his behalf.  
The appellant did not file a notice of disagreement with that 
decision within one year.  

3.  Evidence added to the record since October 1999 is 
essentially duplicative of evidence that was previously of 
record and considered.  


CONCLUSION OF LAW

Evidence received since the October 1999 decision, which 
denied the appellant's entitlement to VA benefits, is not new 
and material and the claim is not reopened; the October 1999 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Because, as will be discussed below, the appellant has no 
legal entitlement to VA benefits, the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) is not applicable.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) ("Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable.").

Analysis

The appellant in this case has filed a claim for Dependency 
and Indemnity Compensation (DIC) based on her husband's 
service.  DIC is payable to the surviving spouse of a veteran 
for death resulting from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2002).  Generally, a 
"veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, DIC, and burial 
benefits.  38 C.F.R. §§ 3.40, 3.41 (2004).  

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or an original Certificate of Discharge, without 
verification by the service department.  VA may accept such a 
submission if the evidence consists of a document issued by 
the service department, if the document contains the needed 
information and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203 (2004).  

Also relevant in this case is the fact that the appellant 
previously applied for VA benefits in April 1999, submitting 
numerous documents concerning her husband's claimed service 
in support of her claim.  The RO notified her at that time, 
by letters in June 1999, September 1999, and October 1999, 
that the service department had determined that her husband 
had no valid military service in the service of the United 
States Armed Forces.  The record does not reflect that she 
filed a notice of disagreement within one year following the 
mailing of that notice.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence added to the record since the RO's October 1999 
letter to the appellant includes a copy of an affidavit by 
two individuals concerning the appellant's husband's 
identity, a copy of an Affidavit for Philippine Army 
Personnel, and a copy of a Certification from the Office of 
the Adjutant General of the Armed Forces of the Philippines, 
each of which was previously of record and considered by the 
RO in 1999.  Also added to the record were six medical 
reports dated from June 1966 to May 1982 reflecting various 
medical treatment for the appellant's late husband.  Those 
reports were not previously of record.  

The newly received affidavits and certificate are merely 
duplicates of evidence that was previously of record, and so 
are not new.  

The medical records do not provide any new information 
regarding the appellant's husband's identity or service.  All 
identifying information on those reports is identical to the 
information that was previously of record.  Therefore, the 
evidence contained in those reports is likewise also not new.  
Moreover, the appellant herself has not provided any 
different information concerning her husband's identity.  
None of the additional evidence provides any new information 
to warrant an additional search of the service department's 
records for information concerning the appellant's husband's 
service.  

The Board notes that several documents are in the file from 
the Philippine Army, all of which were submitted in an effort 
to establish entitlement to VA benefits.  However, the 
Philippine government has its own laws and regulations which 
permit recognition of military service that is not recognized 
by the United States Army.  

More importantly, utilizing all pertinent information of 
record for a search of records, and undertaking a search in 
1967, the National Personnel Records Center (NPRC) certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas or as a POW, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

In short, the appellant has presented no new and material 
evidence tending to show that her late husband should be 
considered a "veteran" for purposes of establishing 
eligibility for VA benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for VA benefits is not reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim for VA benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


